 
 
IV 
112th CONGRESS 
2d Session 
H. RES. 839 
In the House of Representatives, U. S.,

December 19, 2012
 
RESOLUTION 
Relating to the death of the Honorable Daniel K. Inouye, a Senator from the State of Hawaii.  
 
 
That the House of Representatives—
(1)receives with profound sorrow the news of the death of the Honorable Daniel K. Inouye, a Senator from the State of Hawaii;
(2)authorizes the Speaker to appoint such Members as he may designate to serve with members of the Senate as a committee to represent the House in attendance at the funeral of the Senator;
(3)directs the Clerk to communicate this resolution to the Senate and transmit a copy to the family of the Senator; and
(4)when it adjourns today, does so as a further mark of respect to the memory of the Senator. 
 
Karen L. Haas,Clerk.
